Dear Constable Boissiere:
Resolution of your questions requires our examination of Louisiana's Dual Officeholding and Dual Employment Laws, LSA-R.S.42:61, et seq.
We assume your deputy constable holds his appointment on a full-time basis. To answer your specific question, note that the state Dual Officeholding and Dual Employment Laws, LSA-R.S.42:61, et seq., do not prohibit one from holding a full-time appointed position while holding another position of employment, as long as the second position is held on a part-time basis. The prohibition of the law is involved where both positions are held on a full-time basis, as LSA-R.S. 42:63(E) states:
      E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the State of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
Your deputy sheriff may hold employment with the sewerage board or the school board as long as it is on a part-time basis. The definitional section of LSA-R.S. 42:62 is pertinent and provides:
      (3) "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
      (4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is at least seven hours per day of work and at least thirty-five hours per week of work.
      (5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full-time.
This opinion is limited to application of the dual employment laws cited above.
Should you have other questions, please contact this office.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams